Citation Nr: 0606492
Decision Date: 03/07/06	Archive Date: 06/16/06

DOCKET NO. 05-39 861                        DATE MAR 07 2006


THE ISSUE

Whether an August 1982 Board decision was clearly and unmistakably erroneous in denying service connection for bilateral glaucoma.

(The issue of entitlement to an effective date earlier than March 19, 2003 for the award of service connection for glaucoma is the subject of a separate decision under a different docket number.)

REPRESENTATION

Moving party represented by: Disabled American Veterans

APPEARANCE AT ORAL ARGUMENT

Moving party

ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran, who is the moving party in this case, served on active duty from September 1976to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 motion for revision of an August 1982 Board decision on the grounds of clear and unmistakable error.

Procedural history

In an August 1982 decision, the Board denied the claim of entitlement to service connection for bilateral glaucoma.

The moving party sought to reopen the claim in March 2003. In a February 2004 rating decision, the Department of Veterans Affairs (V A) Regional Office (RO) in Philadelphia, Pennsylvania granted service connection for open angle glaucoma and assigned an initial 10 percent rating, effective March 19, 2003. [The veteran's claims folder is now in the jurisdiction of the RO in Boston, Massachusetts].

The veteran indicated disagreement with the effective date assigned and, after being issued a statement of the case, perfected his appeal of that issue by means of his submission of a substantive appeal (VA Form 9) in June 2004.

A personal hearing was held before the undersigned Veterans Law Judge at the Boston RO in September 2005. A transcript of that hearing is associated with the veteran's VA claims folder.

At the hearing, the veteran alleged clear and unmistakable error in the August 1982 Board decision denying service connection for bilateral glaucoma. Thereafter, the veteran through his representative submitted a written CUE motion in accordance with 38 C.F.R. § 20.1404 (2005).

- 2



As noted above, the moving party's appeal of the issue of entitlement to an effective date earlier than March 19, 2003 for the award of service connection for glaucoma is the subject of a separate decision under a different docket number.

FINDINGS OF FACT

1. In August 1982, the Board denied the moving party's claim of entitlement to service connection for bilateral glaucoma.

2. The Board's decision of August 1982 was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.

CONCLUSION OF LAW

The Board's August 1982 decision does not contain CUE. 38 U.S.C.A. §7111 (West 2002); 38 C.F.R.§§ 20.1400, 20.1403, 20.1404 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his representative, contends that the August 1982 Board decision was clearly and unmistakably erroneous in denying service connection for glaucoma. Specifically, the moving party argues that because glaucoma was diagnosed within one year of his separation from active service, "the Board committed clear and unmistakable error in failing to presumptively service connect the condition under the provisions of 38 C.F.R. §§ 3.307 and 3.309." See January 2006 Motion for Revision of a Decision on the Grounds of Clear and Unmistakable Error at page 2.

In the interest of clarity, the Board will discuss law and VA regulations pertaining the motion under consideration and then will move on to an analysis of the motion.

- 3 



Relevant Law and Regulations

The Veterans Claims Assistance Act (VCAA)

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions." The Court observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions. The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to this CUE motion. See also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 2001).

The Board notes that the moving party nonetheless has been accorded sufficient opportunity to present his contentions. In this regard, the veteran and his representative testified at the September 2005 travel board hearing which was chaired by the undersigned Veterans Law Judge. Upon receipt of the veteran's motion for revision of the Board's decision on the basis of CUE, the Board forwarded a copy of the motion, as well as the claims folder, to the moving party's accredited representative in accordance with 38 C.F.R. § 20.1405 (2005). In January 2006, the representative submitted written arguments in support of the motion. There is no indication that the moving party has further argument to present.

Board CUE

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error. If evidence establishes such error, the prior Board decision shall be reversed or revised. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or

- 4



factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling. See 38 C.F.R. § 20. 1404(b) (2005); see also Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. See 38 C.F.R. § 20.1403(a) (2005); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 3100997).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R.
§ 20.1403(d) (2005). CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e) (2005).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. See 38 C.F.R. § 20.1403(b) and (c) (2005); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

- 5 



Pertinent law and regulations in effect at the time of the August 1982 Board decision

Only the law as it existed at the time of the Board's August 1982 decision may be considered. See 38 C.F.R. § 20.1403(b). Following is a synopsis of the law and regulations pertaining to service connection in effect in August 1982. [It is noted that the pertinent legal criteria in effect in 1982 remain essentially unchanged to the present time.]

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 331 (West 1982); 38 C.F.R. § 3.303(1982).

If the claimed disability is a specified chronic disease, service connection shall be granted if such disease were manifest to a degree of 10 percent or more within the applicable presumptive period following service separation. 38 C.F.R. §§ 3.307, 3.309 (1984). The diseases subject to presumptive service connection, however, do not include glaucoma.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (1982).

Factual background

The veteran's service medical records are negative for complaints or findings of glaucoma.

In pertinent part, the service medical records show that at the veteran's June 1976 military enlistment medical examination, myopic astigmatism was noted. In service-medical records show that in March 1979, the veteran sought treatment after he reportedly fell down the stairs. He was treated for a laceration to the forehead. There was no loss of consciousness and no complaints or abnormalities pertaining to the eyes were recorded. Later that month, the veteran was examined in the eye

- 6 



clinic for purposes of obtaining glasses to correct his visual acuity. No findings of glaucoma were noted.

At his July 1979 military separation medical examination, the veteran's eyes were normal on clinical evaluation. Uncorrected visual acuity was 20/40, bilaterally. No complaints or findings of glaucoma were recorded.

In September 1980, the veteran filed an application for VA compensation benefits, seeking service connection for glaucoma. The veteran indicated that it was his belief that he developed glaucoma as a result of an in-service head injury. In support of his claim, the veteran submitted a September 1980 letter from C.W.Z., M.D., who indicated that he had been following the veteran since June 1980 for glaucoma.

Also submitted by the veteran was a September 1981 letter from D.L.E., M.D., who indicated that the veteran had open angle glaucoma in each eye "which was possibly aggravated by the injury to your eyes that was sustained several years ago."

The veteran underwent VA medical examination in May 1981. Chronic glaucoma was diagnosed.

In the August 1982 decision, the Board denied service connection for bilateral glaucoma. In its decision, the Board found that the veteran's service medical records did not provide a basis for finding that glaucoma was present in service. The Board acknowledged that although the service medical records confirmed that the veteran fell down the stairs in service, there were no indications of injury to the eyes. As a result, the Board concluded that

Unfortunately, we must find that the record in this case fails to show the presence of glaucoma in service and fails to show that glaucoma is attributable to a blow sustained in service or any other event in service.

- 7 



In reaching its decision, the Board cited to 38 U.S.C. § 311, but did not cite to regulations pertaining to presumptive service connection.

In September 2005, the moving party filed a motion for revision of the August 1982 Board decision on the grounds of clear and unmistakable error. In September 2005 and January 2006 written arguments, the moving party argued that the Board's August 1982 decision was clearly and unmistakably erroneous in failing to award presumptive service connection for glaucoma under the provisions of 38 C.F.R. § 3.307 and 3.309. The moving party noted that the evidence before the Board at the time of the August 1982 decision included medical evidence showing that his glaucoma had been diagnosed in June 1980, within one year of his separation from active service.

Analysis

The moving party argues that the Board's August 1982 decision was clearly and unmistakably erroneous in failing award presumptive service connection for glaucoma under the provisions of 38 C.F.R. § 3.307 and 3.309. The Board can readily understand the veteran's reasoning, as the RO indicated in its February 2004 rating decision that service connection was granted for glaucoma on a presumptive basis.

However, glaucoma is (and was) not among the chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.307 and 3.309. Thus, the Board finds that the August 1982 decision was not clearly and unmistakably erroneous in failing to award service connection for glaucoma pursuant to these regulations.

The Board acknowledges the moving party's contentions to the effect that the record contained sufficient evidence to award service connection for glaucoma in 1982. Such contentions, however, amount to a disagreement as to how the evidence extant at the time of the August 1982 Board decision was weighed and evaluated. Such a disagreement cannot constitute a valid claim of CUE. See Fuga, 6 Vet. App. at 44 ("to claim CUE on the basis that previous adjudicators had improperly

- 8 



weighed and evaluated the evidence can never rise to the stringent definition of CUE"); see also 38 C.F.R. § 20.1403(d).

Moreover, based on the evidence of record at the time of the decision, the Board's 1982 decision was not undebatably erroneous. As delineated above, the veteran's service medical records were negative for notations of glaucoma. In addition, the record contained no evidence of a link between the veteran's glaucoma and his active service. In that regard, the evidence before the Board included the September 1981 letter from Dr. D.L.E. to the effect that the veteran's glaucoma was "possibly aggravated" by an injury to the eyes. The Board specifically considered this evidence but correctly noted that the service medical records did not contain any evidence of an eye injury, as well as no indication of glaucoma before or during service.

In summary, for the reasons and bases expressed above the Board finds that the August 1982 decision did not contain CUE. The motion is accordingly denied.

ORDER

The motion to revise the Board's August 1982 decision on the basis of clear and unmistakable error is denied.

Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

- 9 




